UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-7935



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ROBERT JEROME WARREN, SR.,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Huntington. Joseph R. Goodwin, District
Judge; Maurice G. Taylor, Jr., Magistrate Judge. (CR-95-147, CA-
97-956-3)


Submitted:   January 16, 2002              Decided:   February 4, 2002


Before WILKINS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Jerome Warren, Sr., Appellant Pro Se. Michael Lee Keller,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Jerome Warren, Sr., seeks to appeal the district

court’s order denying his motion filed under 28 U.S.C.A. § 2255

(West Supp. 2001).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.    Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal substantially on

the reasoning of the district court.   See United States v. Warren,

Nos. CR-95-147; CA-97-956-3 (S.D.W. Va. Oct. 18, 2001).    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




                                2